ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Federal Program Integrators, LLC                 )        ASBCA No. 59989
                                                 )
Under Contract No. W912NW-l l-P-0437             )

APPEARANCES FOR THE APPELLANT:                            Antonio R. Franco, Esq.
                                                          Michelle E. Litteken, Esq.
                                                           PilieroMazza PLLC
                                                           Washington, DC

APPEARANCES FOR THE GOVERNMENT:                           Raymond M. Saunders, Esq.
                                                           Army Chief Trial Attorney
                                                          LTC Jose A. Cora, JA
                                                           Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket.

       Dated: 22 February 2017


                                                     TERRENCES.HARTMAN
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59989, Appeal of Federal Program
Integrators, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals